                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 SHANGMING LU and MARIA OLGA
 LLIGUICOTA, individually and on behalf of
 all others similarly situated,
         Plaintiffs,                                     No. 3:19-cv-02017 (VAB)

          v.

 DIAMOND NAIL SALON, LLC,
 GREENWICH NAILS & SPA, LLC,
 GREENWICH DIAMOND NAILS & SPA
 INC., GUI BIAO QI, ELAINE BAO, and
 JOSE F. ROJAS,
        Defendants.


               RULING AND ORDER ON CONDITIONAL CERTIFCATION
                     AND NOTICE TO POTENTIAL PLAINTIFFS

         Shangming Lu and Maria Olga Lliguicota (together, “Plaintiffs”), individually and on

behalf of all others similarly situated, filed this action against Diamond Nail Salon, LLC,

Greenwich Nails & Spa, LLC, Greenwich Diamond Nails & Spa Inc., Gui Bao Qi, Elaine Bao,

and Jose F. Rojas (collectively, “Defendants”) under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., and the Connecticut Minimum Wage Act (“CMWA”), Conn. Gen. Stat. §

31-68 et seq., alleging overtime and wage violations. Am. Compl., ECF No. 37 ¶¶ 1-4 (Dec. 29,

2020).

         Plaintiffs now move for conditional certification, notice to potential opt-in plaintiffs, and

disclosure of contact information for potential opt-in plaintiffs. Notice of Pls.’ Mot. for

Conditional Collective Certification, ECF No. 38 (Dec. 29, 2020) (“Pls. Mot.”)

         For the following reasons, Plaintiffs’ motion is GRANTED in part and DENIED in

part.



                                                   1
         The Court grants conditional certification for all current and former nail workers,

massagers, and drivers employed by Defendants from December 29, 2016 to the date of this

Order, finding that Plaintiffs have made the factual showing required to infer that these

employees were subject to a common policy or plan that violated the law. See Myers v. Hertz

Corp., 624 F.3d 537, 555 (2d Cir. 2010).

         The Court orders that the notice to potential opt-in plaintiffs (1) be provided in both

English, Chinese, and Spanish; (2) include contact information for both Plaintiffs’ and

Defendants’ counsel; and (3) provide a ninety (90)-day opt-in period. This notice shall be

disseminated by mail, e-mail, text message, or social media to potential opt-in plaintiffs. Notice

also shall be posted at the locations of Defendants’ stores and Plaintiffs may send reminder

notifications during the notice period.

         The Court orders the parties to confer and revise the notice and consent form described in

the following paragraph consistent with this Order and submit a final version for the Court's

approval by July 16, 2021.

         The Court further orders Defendants to disclose to Plaintiffs’ counsel, in the form of an

Excel spreadsheet, the names, last known addresses, e-mail addresses, telephone numbers, any

known social media handles, dates of employment, and positions of Defendants’ employees

within the proposed opt-in plaintiff class by July 2, 2021, within fourteen (14) days of this

Order.

  I.     FACTUAL AND PROCEDURAL BACKGROUND

            A. Factual Allegations

         Shangming Lu allegedly “worked as a company transportation van driver and nail salon

massager” and Maria Olga Lliguicota allegedly “worked as a nail salon manicurist and pedicurist



                                                  2
for Defendants” at Diamond Nail & Spa (“Diamond Nail”). Mem. of L. in Supp. of Pls.’ Mot.,

ECF No. 40 at 2-3 (Dec. 29, 2020) (“Pls. Mem.”).

        Plaintiffs allege there are three types of employees who work at Diamond Nails: nail

workers, massagers, and van drivers. Id. at 3. Plaintiffs allege that they and their coworkers,

regardless of job title, were “paid a flat daily rate without any overtime premiums for the hours

they worked in excess[] of forty (40) hours in a single work[]week.” Id.

        Plaintiffs further allege that they “have never received at least the minimum wage as

required to be paid under the CMWA.” Id.

        From about December 2016 to March 16, 2020, Shangming Lu was allegedly “paid fifty

dollars ($50) per day, and an additional twenty dollars ($20) a day if he drove the company’s

transportation van.” Id. at 4. Plaintiffs allege “Defendants also owed [Shangming] Lu the

promised wages in [the] amount of around three[]hundred and forty dollars ($340).” Id. at 3.

Defendants allegedly “asked [Shangming] Lu to pay off two[]hundred dollars ($200) per month

out of his pocket for the losses of [a] car accident incurred by [Mr. Lu] on February 2, 2019

while he [was] driving the company’s transportation van.” Id.

        From about January 1, 2012 to December 31, 2014, Maria Lliguicota was allegedly “paid

at a flat rate of sixty ($60) per day in cash.” Id. at 4. After, she allegedly was “paid a rate of

sixty-five ($65) in 2015, seventy dollars ($70) per day in 2016, seventy-five dollars ($75) per

day in 2017, eighty dollars ($80) per day in 2018, and finally ninety dollars ($90) per day in

2019,” all in cash. Id.

        During Shangming Lu and Maria Lliguicota’s employment with Defendants, Plaintiffs

allegedly “worked side by side and befriended other employees at Diamond Nail who also

worked similarly long work hours without a commensurate payment of at least overtime . . . , or



                                                   3
the minimum wage rate for each hour they actually worked.” Id. at 5. Plaintiffs allege that a

number of employees worked hours in excess of 40 hours a week without minimum wage and/or

overtime. Id.

         In or about May 2019, Gui Bao Qi allegedly “required his employees to return their

checks containing the awards” allegedly imposed by the Connecticut Department of Labor

against Gui Bao Qi for “wage-and-hour related violations.” Id. at 3.

         Plaintiffs allege “Defendants failed to compensate Diamond Nail employees overtime

premiums even those weeks they worked more than forty (40) hours per week, and wages

beyond regularly scheduled hours.” Id. at 5.

             B. Procedural Background 1

         On December 29, 2019, Plaintiffs filed a Complaint against Defendants. Compl., ECF

No. 1 (Dec. 29, 2019).

         On August 7, 2020, Defendants moved to dismiss the Complaint for lack of jurisdiction.

Mot. to Dismiss, ECF No. 23 (Aug. 7, 2020).

         On August 28, 2020, Plaintiffs filed a cross-motion to amend their complaint and

opposition to Defendants’ motion to dismiss. Pls.’ Cross Mem. of L. in Supp. of Mot. to Am.

Compl. and in Opp’n to Def’s 12(b)(6) Mot. to Dismiss, ECF No. 25 (Aug. 28, 2020).

         On October 2, 2020, Plaintiffs requested the Court grant their cross-motion to amend the

complaint as unopposed and deny Defendants’ motion to dismiss as moot. Pls.’ Letter

Requesting to Grant Pls. Cross-Mot. to Am. Compl. and Deny Defs. Mot. to Dismiss as Moot,

ECF No. 29 (Oct. 2, 2020).




1
 The Court will limit the procedural history to only those events relevant to the issue of conditional class
certification.

                                                          4
       On October 23, 2020, the Court granted Plaintiffs’ cross-motion to amend and denied

Defendants’ motion to dismiss as moot. Order, ECF No. 32 (Oct. 23, 2020).

       On November 3, 2020, Defendants moved for reconsideration of the Court’s Order

denying their motion to dismiss. Mot. for Recons., ECF No. 33 (Nov. 3, 2020).

       On December 29, 2020, Plaintiffs filed the Amended Complaint. Am. Compl.

       That same day, Plaintiffs also moved for conditional class certification with supporting

materials. Pls. Mot.; Aff. of Shangming Lu in Supp. of Mot. for Conditional Collective

Certification, ECF No. 39-5 (Dec. 29, 2020) (“Lu Decl.”); Aff. of Maria Olga Lliguicota in

Supp. of Mot. for Conditional Collective Certification, ECF No. 39-6 (Dec. 29, 2020)

(“Lliguicota Decl.”).

       On January 11, 2021, Defendants filed an objection to the Amended Complaint. Omnibus

Obj. to Am. Compl., ECF No 44 (Jan. 11, 2021).

       On January 28, 2021, the Court denied Defendants’ motion for reconsideration and

identified the operative Complaint. Order, ECF No. 47 (Jan. 28, 2021); see also Am. Compl.

       On March 26, 2021, Defendants filed an Answer to the Amended Complaint. Answer &

Special Defs., ECF No. 56 (Mar. 26, 2021).

       On March 29, 2021, Defendants filed an objection to the motion for conditional class

certification. Obj. to Mot. for Conditional Class Certification, ECF No. 57 (Mar. 29, 2021)

(“Defs. Obj.”).

       On April 9, 2021, Plaintiffs replied to Defendants objection to their motion for

conditional class certification. Reply Mem. of L. in Supp. of Pl’s. Mot. for Conditional

Certification Pursuant to the FLSA, ECF No. 61 (Apr. 9, 2021) (“Pls. Reply”).




                                                5
 II.   STANDARD OF REVIEW

       In 1938, Congress enacted the Fair Labor Standards Act (“FLSA”) to “eliminate” “labor

conditions detrimental to the maintenance of the minimum standard of living necessary for

health, efficiency, and general well-being of workers.” 29 U.S.C. § 202 (a–b). “In furtherance of

this goal, the FLSA imposes numerous ‘wage and hour’ requirements, including an overtime

provision mandating employers to pay non-exempt employees time-and-a-half for each hour

worked in excess of 40 hours per week.” Lassen v. Hoyt Livery Inc., No. 3:13-CV-01529 (JAM),

2014 WL 4638860, at *3 (D. Conn. Sept. 17, 2014). Section 216(b) of the Act creates a private

cause of action for FLSA violations for individual employees or collectives of “similarly

situated” employees. 29 U.S.C. § 216(b); Lassen, 2014 WL 4638860, at *3.

       The Second Circuit has adopted a two-step approach to FLSA conditional certification.

Myers, 624 F.3d at 554-55. “Although they are not required to do so by FLSA, district courts

have discretion, in appropriate cases, to implement § 216(b) by facilitating notice to potential

plaintiffs of the pendency of the action and of their opportunity to opt-in as represented

plaintiffs.” Id. at 554 (alterations and internal quotation marks omitted). “In determining whether

to exercise this discretion in an ‘appropriate case,’ the district courts of this Circuit appear to

have coalesced around a two-step method, a method which, while again not required by the

terms of FLSA or the Supreme Court’s cases, we think is sensible.” Id. at 554-55 (alterations

omitted).

       “The first step involves the court making an initial determination to send notice to

potential opt-in plaintiffs who may be ‘similarly situated’ to the named plaintiffs with respect to

whether a FLSA violation has occurred.” Id. at 555. “The court may send this notice after

plaintiffs make a ‘modest factual showing’ that they and potential opt-in plaintiffs ‘together were



                                                   6
victims of a common policy or plan that violated the law.’” Id. (quoting Hoffmann v. Sbarro,

Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997) (“Plaintiffs have amply satisfied this burden. They

have made substantial allegations, both in their Complaint and supporting affidavits, that

Sbarro’s restaurant managers were subject to reductions in their compensation as result of a

uniform company–wide policy requiring them to reimburse defendant for cash shortages and

other losses.”)).

       Some courts adopt a modest-plus, or heightened, review standard once some discovery

has been completed. See Korenblum v. Citigroup, Inc., 195 F. Supp. 3d 475, 480-81 (S.D.N.Y.

2016) (“Where, as here, a conditional certification motion is made after some, but not all,

discovery has occurred, it remains an open question whether some kind of ‘intermediate

scrutiny’ should apply. . . . [T]here is less consensus within the Circuit than might appear at first

blush.”). The Second Circuit, however, has yet to adopt a modest-plus or intermediate scrutiny

standard. See Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 528, 540 (2d Cir. 2016) (“We

certified for immediate review the question of whether a higher standard, urged by defendants,

applies to motions to conditionally certify an FLSA collective made after discovery. We do not

need to decide that question, however, because . . . we cannot, on the record before us, conclude

that the plaintiffs in [the] proposed collective are similarly situated, even under the minimal pre-

discovery standard.”).

       Thus, while a court will review the evidence produced through pre-certification discovery

carefully, the “modest factual showing” standard still governs that review. Myers, 624 F.3d at

555. “The modest factual showing cannot be satisfied simply by unsupported assertions, but it

should remain a low standard of proof because the purpose of this first stage is merely to

determine whether similarly situated plaintiffs do in fact exist.” Id. (internal quotation marks,



                                                  7
emphasis, and citations omitted). Then, “[a]t the second stage, the district court will, on a fuller

record, determine whether a . . . collective action may go forward by determining whether the

plaintiffs who have opted in are in fact similarly situated to the named plaintiffs.” Id. (internal

quotation marks omitted). “The action may be de-certified if the record reveals that they are not,

and the opt-in plaintiffs’ claims may be dismissed without prejudice.” Id. (internal quotation

marks omitted)).

III.   DISCUSSION

           A. Conditional Certification

       “To clear the first hurdle of collective action certification, FLSA plaintiffs must make a

‘modest factual showing that they and potential opt-in plaintiffs together were victims of a

common policy or plan that violated the law.’” Shillingford v. Astra Home Care, Inc., 293 F.

Supp. 3d 401, 407 (S.D.N.Y. 2018) (quoting Myers, 624 F.3d at 555). A conditional certification

may be granted on as modest a factual showing as “a single plaintiff’s affidavit.” Escobar v.

Motorino E. Vill. Inc., No. 14 CIV. 6760 (KPF), 2015 WL 4726871, at *2 (S.D.N.Y. Aug. 10,

2015). “This simple [or modest] showing requirement can be met by evidence that other

employees had similar job requirements and pay provisions.” Lassen, 2014 WL 4638860, at *4

(internal quotation marks omitted). “[A]t this first stage, the [C]ourt does not resolve factual

disputes, decide substantive issues going to the ultimate merits, or make credibility

determinations.” Escobar, 2015 WL 4726871, at *2 (internal quotation marks omitted).

       This burden, however, “is not non-existent and the factual showing, even if modest, must

still be based on some substance.” Guillen v. Marshalls of MA, Inc., 750 F. Supp. 2d 469, 480

(S.D.N.Y. 2010). “[When] deciding whether to grant the [conditional certification] motion, the

Court must merely find some identifiable factual nexus which binds the named plaintiffs and



                                                  8
potential class members together as victims of a particular practice.” Alvarez v. Schnipper

Restaurants LLC, No. 16 CIV. 5779 (ER), 2017 WL 6375793, at *2 (S.D.N.Y. Dec. 12, 2017)

(internal quotation marks and alterations omitted).

       Plaintiffs argue that they

               were employed by Defendants during [the] applicable FLSA
               statutory period and were subjected to Defendants’ common policy
               of not paying [] at least the one and one half (1.5x) rate[,] the
               equivalent hourly rate[,] or the minimum wage, whichever is
               higher, for each hour worked in excess of forty (40) in a
               work[]week.

Pls. Mem. at 12. Plaintiffs contend that their experience was “not unique” and that “the manner

in which they were compensated was and remains standard operating procedure with regard to

other nail workers, massagers, and driver[s] at Diamond Nail.” Id. As examples, Plaintiffs allege

“Sue,” “Jackie,” “Sally,” “Lilly,” “Anna,” and “Cara,” are nail workers who worked in excess of

forty hours, but were paid flat daily wages. Id. at 13 (citing Lu Decl. ¶¶ 27, 30, 43, 50, 56, 62,

68; Lliguicota Decl. ¶¶ 24, 30, 36, 42, 48, 54, 60). “David” is allegedly a masseur and driver who

also worked more than forty hours a week for several years at different flat daily rates. Id. (citing

Lu Decl. ¶¶ 74-77; Lliguicota Decl. ¶¶ 66-68). Plaintiffs argue that these examples “warrant[] the

certification of the non-exempt nail workers[,] massagers[,] and drivers . . . at Diamond Nail.” Id.

       Defendants argue that “the affirmative defenses to the Amended Complaint indicate

settlement and release as well as equitable estoppel and fraudulent inducement issues.” Defs.

Obj. at 3. Defendants also contend that Plaintiffs have not established any efforts made “to

ascertain any other individuals.” Id. at 2. In Defendants’ view, “[n]one of . . . Plaintiffs’ filings

indicate that there are putative employees with a desire to join the action.” Id. at 3. Defendants

argue “‘certification of a collective action and notice to a potential class is not appropriate to

determine whether there are others who desire to join the lawsuit.’” Id. at 6 (quoting Rodgers v.


                                                   9
CVS Pharm., Inc., No. 8:05-CV770T-27 (MSS), 2006 WL 752831, at *3 (M.D. Fl. Mar. 23,

2006)) (first alteration omitted). Defendants maintain “Plaintiffs are far too individualized to

warrant class certification.” Id. at 7.

        Plaintiffs reply that they “need not prove the exact number of proposed class members as

long as they can reasonably estimate the size of the class” and that “the Court should grant [their]

requests to conditionally certify the collective action as to all the non-exempt and non-

managerial employees who were employed by Defendants anytime from December 29, 2016 to

the present.” Pls. Reply at 5. Plaintiffs contend that their affidavits are sufficient “support of

motion for conditional collective certification.” Id. Plaintiffs argue that they are not required “‘to

identify similarly situated employees by name to obtain conditional certification.”” Id. at 6

(quoting Hernandez v. Immortal Rise, Inc., No. 11-cv-4360 (RRM) (LB), 2012 WL 4369746, at

*4 (E.D.N.Y. Sept. 24, 2012)). Plaintiffs maintain that “they have provided sufficient

information with regards to their appearance, position, working days, hours, their pay structure

and days off” to make “the modest factual showing that there are other employees that may be

similarly situated.” Id. at 7.

        The Court agrees.

        With their affidavits, Plaintiffs have met their burden of a “modest factual showing.”

Myers, 624 F.3d at 555. “Specific factual allegations can include the names of similarly situated

employees, their job titles, as well as information as to their duties and the hours they worked.”

Benavides v. Serenity Spa NY Inc., 166 F. Supp. 3d 474, 481 (S.D.N.Y. 2016); Qing Gu v. T.C.

Chikurin, Inc., No. CV 2013-2322 SJ (MDG), 2014 WL 1515877, at *3 (E.D.N.Y. Apr. 17,

2014) (collecting cases); Silva v. Calle 8, LLC, No. CV 2012-677 (ERK) (MDG), 2013 WL

6330848, at *3 (E.D.N.Y. Dec. 5, 2013) (collecting cases). Plaintiffs attest that they and other



                                                 10
employees of the Defendants worked in excess of forty hours a week, but did not receive

overtime pay and instead, received flat daily wages. See Pls. Mem. at 12-13; Lu Decl. ¶¶ 23-78;

Lliguicota Decl. ¶¶ 20-69. These sworn statements establish the names, duties, and hours of

other similarly situated employees, see Benavides, 166 F. Supp. 3d at 481, and that they

“together[, with potential opt-in plaintiffs,] were victims of a common policy or plan that

violated the law.” Myers, 624 F.3d at 555.

       Although Defendants argue that Plaintiffs have not adequately identified potential opt-in

plaintiffs and that their affirmative defenses prevent the lawsuit from going forward, Defs. Obj.

at 3-6, at this initial stage, the Court will not “resolve factual disputes, decide substantive issues

going to the ultimate merits, or make credibility determinations.” Escobar, 2015 WL 4726871, at

*2 (internal quotation marks omitted).

       Accordingly, Plaintiffs’ motion for conditional certification will be granted.

            B. Proposed Opt-In Class

       Plaintiffs conclude that “the certification of a collective including sushi bar chefs, kitchen

chefs, and waitresses, who worked or have worked for Diamond Nail is appropriate.” Pls. Mem.

at 14. As nothing else in Plaintiffs’ filings make references to these job titles, the Court will

assume this description of the proposed class was made in error. Although a specific and

consistent description of the proposed class is not present in Plaintiffs’ memorandum of law in

support of their motion, Plaintiffs argue in their reply that “the Court should grant [their] requests

to conditionally certify the collective action as to all the non-exempt and non-managerial

employees who were employed by Defendants anytime from December 29, 2016 to the present.”

Pls. Reply at 5. Plaintiffs also request the disclosure of contact information for “all current and




                                                  11
former non-exempt and non-managerial employees employed at any time from December 29,

20216 to the date when . . . Defendants provide the name list.” Pls. Mot. at 2.

        With regard to the proposed opt-in class, Defendants question whether there are members

of the proposed class “with a desire to join the action.” Defs. Obj. at 3. Defendants also object to

the conditional certification of the proposed class because “[t]here are not allegations or facts to

even suggest that . . . Plaintiffs are represented by counsel with sufficient resources to adequately

protect any interest of the class or that they will fairly represent the class.” Id. at 4.

        The Court disagrees.

        Defendants objections are better suited for a later stage in litigation. See Lynch v. United

Servs. Auto. Ass'n, 491 F. Supp. 2d 357, 368 (S.D.N.Y. 2007) (“During the second stage, the

court undertakes a more stringent factual determination as to whether members of the class are,

in fact, similarly situated. This stage typically occurs on a defendant's motion for decertification.

As a result of this two-step stage, the initial ‘conditional certification’ determination is merely a

preliminary finding. If, after discovery, it is apparent that plaintiffs and others are not similarly

situated, the court may ‘de-certify’ the class and dismiss the claims of the opt-in plaintiffs

without prejudice.” (internal citations omitted)).

        As to the proposed opt-in class, the sworn statements by Plaintiffs presented as evidence

of similarly situated employees only discuss nail workers, massagers, and drivers. See Lu Decl.;

Lliguicota Decl. Plaintiffs propose, however, a class of “all current and former non-exempt and

non-managerial employees.” Pls. Mot. at 2; Pls. Reply at 5. Without specific references to such

employees in Plaintiffs declarations, this proposed class is too “vague and conclusory . . . to

support conditional certification of the proposed collective.” Chui v. Am. Yuexianggui of LI LLC,

No. CV185091 (SJF) (AKT), 2020 WL 3618892, at *8 (E.D.N.Y. July 2, 2020) (declining to



                                                   12
certify “a broader collective that includes ‘all non-exempt and non-managerial employees’ of

Defendants”); see also Benavides, 166 F. Supp. 3d at 481-82 (“Conclusory allegations are not

sufficient to support a motion for conditional collective action certification.”); see also Sanchez

v. JMP Ventures, L.L.C., No. 13 CIV. 7264 (KBF), 2014 WL 465542, at *1-*2 (S.D.N.Y. Jan.

27, 2014) (denying conditional certification where plaintiff provided only “generalized

allegations” without “any detail as to a single such observation or conversation”); Prizmic v.

Armour, Inc., No. 05-CV-2503 (DLI) (MDG), 2006 WL 1662614, at *2 (E.D.N. Y Dec. 7, 2012)

(finding “mere allegations in the complaint are not sufficient; some factual showing by affidavit

or otherwise must be made.”). Plaintiffs’ “[s]pecific factual allegations,” Benavides, 166 F. Supp.

3d at 481, however, regarding “similarly situated” nail workers, massagers, and drivers are

sufficient to support conditional certification, Lynch, 491 F. Supp. 2d at 368 (“The first step is

the notice stage in which the court determines, based on plaintiffs' pleadings and affidavits,

whether the plaintiffs and potential opt-in plaintiffs are sufficiently ‘similarly situated’ to issue

notice and allow the case to proceed as a collective action through discovery.”).

       Accordingly, the Court denies certification of Plaintiffs’ proposed class, but will grant

conditional certification for all current and former nail workers, massagers, and drivers employed

by Defendants from December 29, 2021 to the date of this Order.

            C. Notice to Potential Plaintiffs

       Plaintiffs make several specific requests with regard to notice. Apart from their

objections to the certification of a conditional class, which the Court has rejected, Defendants

make no explicit objections to Plaintiffs proposed notice.




                                                  13
                     i. Notice Language

         Plaintiffs “propose[] a Notice of Pendency and Consent Form in Chinese and Spanish” as

the predominant languages of the proposed class. Pls. Mem. at 15.

         “Generally, courts permit notice to be translated into the mother tongue of non-English

speaking groups of potential plaintiffs.” Valerio v. RNC Indus., LLC, 314 F.R.D. 61, 76

(E.D.N.Y. 2016) (internal quotation marks omitted).

         As the translation will assist in the identification of potential opt-in plaintiffs, and

Defendants do not object, the Court will grant Plaintiffs’ request for English, Chinese, and

Spanish translations of notice.

                    ii. Exclusion of Defendants’ Attorney Information

         Plaintiffs further request the “exclusion of Defendants’ attorney information.” Pls. Mem.

at 21.

         Courts in this Circuit “have generally concluded that the contact information of

defendants' counsel is appropriate for inclusion in a notice of collective action.” Benavides, 166

F. Supp. 3d at 486 (internal quotation marks and alterations omitted) (collecting cases). This

contact information, however, must be sufficiently set apart and explained to “avoid unnecessary

confusion.” Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 451 (S.D.N.Y.

2011) (“Defendant's request to include defense counsel's contact information is . . . reasonable,

and the notice should be so amended. However, this information belongs under a separate

heading . . . in order to avoid unnecessary confusion.” (citation omitted)). Contact information

about Defendants’ counsel

                 should be set apart in two separate sections. The first section should
                 state that, if a potential plaintiff joins this suit and agrees to be
                 represented by the named plaintiff through her attorney, he or she
                 will be represented by [Plaintiffs’ counsel] and provide plaintiffs


                                                   14
                counsel's full names, mailing address, and phone number. The
                second section should state that defendants in this case are
                represented by [Defendants’ counsel], provide counsel's full names,
                mailing address, and phone number, and include the following
                language: If you decide to join this case, you should not contact the
                defendants' lawyer but instead rely on your counsel to do so.

Benavides, 166 F. Supp. 3d at 487 (emphasis in original) (citations omitted).

        Accordingly, the Court will deny the request to exclude contact information of

Defendants’ counsel. The notice shall include two separate sections for each set of counsel. The

first section shall state that “if a potential plaintiff joins this suit and agrees to be represented by

the named plaintiff through her attorney, he or she will be represented by Plaintiffs’ counsel and

provide plaintiffs counsel's full names, mailing address, and phone number.” Id. The second

section shall state that “[D]efendants in this case are represented by [Defendants’ counsel and]

provide counsel's full names, mailing address, and phone number, and include the following

language: If you decide to join this case, you should not contact the defendants' lawyer but

instead rely on your counsel to do so.” Id. (emphasis in original).

                   iii. Opt-in Period

        Plaintiffs assert that the “opt-in period should be . . . 90 days” to “allow the greatest

number of Plaintiffs to opt into the action.” Pls. Mem. at 24.

        As “60– or 90–day opt-in periods are common in FLSA collective actions,” Cortes v.

New Creators, Inc., No. 15 CIV. 5680 (PAE), 2015 WL 7076009, at *6 (S.D.N.Y. Nov. 12,

2015) (collecting cases), and the “defendants [have not] made any showing that an opt-in period

of this length will prejudice them in any way,” Roebuck v. Hudson Valley Farms, Inc., 239 F.

Supp. 2d 234, 241 (N.D.N.Y. 2002) (granting a nine month opt-in period), the Court will grant

Plaintiffs’ request for a ninety (90)-day opt-in period.




                                                   15
                  iv. Anchor Date

       Plaintiffs contend that “the opt-in anchor date should be from the Complaint filing date.”

Pls. Mem. at 24 (emphasis omitted). Plaintiffs also argue that “the contents of any notice should

provide for a three-year statute of limitations afforded to claims of willful violations of the

FLSA, as opposed to a two-year limitations period” because “Plaintiffs’ allegations of willful

violations of the FLSA minimum wage and overtime provisions” and “the FLSA expressly

permits a three-year statute of limitations to remedy willful violations of the Act.” Id. at 25.

Although their argument largely centers on circumstances in New York, rather than Connecticut

where this action is based, Plaintiffs contend that the COVID-19 pandemic “is an extraordinary

circumstance” that “warrant[s] equitable tolling.” Id. at 27.

       “At th[e] preliminary stage, . . . Plaintiff's allegations of willfulness [are] sufficient to

justify application of the three[-]year statute of limitations.” Jurowski v. Hunter Kroner Ltd., No.

10-CV-1708 (CS), 2011 WL 13382900, at *1 (S.D.N.Y. July 14, 2011); Neary v. Metropolitan

Property & Cas. Ins. Co., 517 F. Supp. 2d 606, 623 (D. Conn. 2007) (“Plaintiff's allegations of

willful violation [in its Complaint] are sufficient, at this preliminary notice stage where merits

are not considered, to support defining the class on the basis of the three-

year statute of limitations.”). “[B]ecause equitable tolling issues often arise for prospective

plaintiffs, courts frequently permit notice to be keyed to the three-year period prior to the filing

of the complaint, with the understanding that challenges to the timeliness of individual plaintiff's

actions will be entertained at a later date.” Bittencourt v. Ferrara Bakery & Cafe Inc., 310 F.R.D.

106, 116 (S.D.N.Y. 2015) (internal quotation marks omitted); Fasanelli v. Heartland Brewery,

Inc., 516 F. Supp. 2d 317, 323 (S.D.N.Y. 2007) (“Out of an abundance of caution, and seeking to

avoid any merit-based determinations at this time, the Court will conditionally certify class



                                                  16
members employed by [Defendant] over the past three years pursuant to possible decertification

at a later time. Specific challenges to the timeliness of the claims of certain ‘opt-in’ plaintiffs or

the named Plaintiff can be addressed after the completion of discovery during the second phase

of the collective action certification process.”); Trinidad v. Pret A Manger (USA) Ltd., 962 F.

Supp. 2d 545, 564 n. 14 (S.D.N.Y. 2013) (“Should equitable tolling issues arise in this case after

conditional certification as to particular plaintiffs, the Court will timely address those issues.”).

       As Defendants do not raise any objections to the anchor date or to Plaintiffs’ allegations

of willfulness, at this initial stage, the Court will “permit notice to be keyed to the three-year

period prior to the filing of the complaint, with the understanding that challenges to the

timeliness of individual plaintiff's actions will be entertained at a later date.” Bittencourt, 310

F.R.D. at 116. The Court, however, will defer any decision on equitable tolling to “avoid any

merit-based determinations at this time.” Fasanelli, 516 F. Supp. 2d at 323.

                    v. Proposed Plaintiffs Information Disclosure

       Plaintiffs request

               Defendants produce a Microsoft Excel data file containing contact
               information . . . including but not limited to last known mailing
               addresses, la[st] known telephone numbers, last known email
               addresses, last known WhatsApp, WeChat[,] and/or FaceBook
               usernames, work location[s], dates of employment, and
               position[s] . . . for all non-managerial employees who worked for
               Defendants from December 29, 2016 to the present day.

Pls. Mem. at 15-16. Plaintiffs also propose that the Court order this information

produced within fourteen (14) days of the entry of this Order. Pls. Mot. at 2.

       “In general, it is appropriate for courts in collective actions to order the discovery of

names, addresses, telephone numbers, e-mail addresses, and dates of employment of potential

collective members.” Valerio, 314 F.R.D. at 74-75; Gui Zhen Zhu v. Matsu Corp, 424 F. Supp.



                                                  17
3d 253, 273 (D. Conn. 2020) (“At the notice stage in FLSA collective actions, plaintiffs are

generally permitted to discover contact information of similarly situated employees—including

their names, addresses, telephone numbers, and dates of employment.”).

       Some courts have permitted the disclosure of social media handles. See Zhongle Chen v.

Kicho Corp., No. 18CV7413 (PMH) (LMS), 2020 WL 1900582, at *9 (S.D.N.Y. Apr. 17, 2020)

(“If Defendants have other contact information for potential collective action members in their

possession, including social media handles, Defendants must produce that information as well.”);

Huer Huang v. Shanghai City Corp, No. 19-CV-7702 (LJL), 2020 WL 5849099, at *15

(S.D.N.Y. Oct. 1, 2020) (ordering the production of available contact information including

social media handles); Lijun Geng v. Shu Han Ju Rest. II Corp., No. 18CV12220 (PAE) (RWL),

2019 WL 4493429, at *21 (S.D.N.Y. Sept. 9, 2019) (recommending that “Defendants be ordered

to provide Plaintiffs with a computer-readable list of the names, mailing addresses, telephone

numbers, email addresses, social media usernames, work location, employment dates, and

employment position”). But other courts have found this information unnecessary for adequate

notice. See Chui, 2020 WL 3618892, at *13 (“[T]he Court declines to direct Defendants to

produce the remaining requested information since doing so would be burdensome on

Defendants and would not serve to facilitate the notice process under these circumstances where

the Court has limited the methods of dissemination to exclude social media.”); Lanqing Lin v.

Everyday Beauty Amore Inc., No. 18-CV-729 (BMC), 2018 WL 6492741, at *9 (E.D.N.Y. Dec.

10, 2018) (declining to order the disclosure of social media handles because “the Court sees no

reason why notice should be provided in this manner”).

       “[T]he format [of an Excel spreadsheet] has been deemed appropriate by the courts in this

Circuit.” Gui Zhen Zhu, 424 F. Supp. 3d at 273; see also Jeong Woo Kim v. 511 E. 5th St., LLC,



                                               18
985 F. Supp. 2d 439, 452 (S.D.N.Y. 2013) (ordering that the list of employees be produced

“in Excel format”); Lynch, 491 F. Supp. 2d at 371 (ordering that the list of employees be

produced in “electronic and importable format”); Khamsiri v. George & Frank's Japanese

Noodle Rest. Inc., No. 12 Civ. 265(PAE), 2012 WL 1981507, at *2 (S.D.N.Y. 2012) (ordering

the defendants to produce “a computer-readable list” of employees).

       Courts have also ordered production of employee information within fourteen (14) days

of an order addressing conditional class certification. Valerio, 314 F.R.D. at 75 (ordering “a list

of the names, addresses, telephone numbers, email addresses, work locations and dates of

employment for all potential class members . . . within 14 days”); Jeong Woo Kim, 985 F. Supp.

2d at 452 (same).

       Defendants do not specifically object to any of these requests. Thus, the Court finds it

“appropriate . . . to order the discovery of names, addresses, telephone numbers, e-mail

addresses, and dates of employment of potential collective members,” Valerio, 314 F.R.D. at 74–

75, in Excel format and within fourteen (14) days. As to the disclosure of social media handles,

Defendants have not indicated that doing so would be “burdensome,” Chui, 2020 WL 3618892,

at *13, and Plaintiffs have indicated that this contact information is necessary to provide notice

to potential opt-in class members, see Pls. Mem. at 15. The Court finds that any known social

media handles should be included in the disclosure of employee contact information.

       Accordingly, the Court will order the disclosure in the format of an Excel spreadsheet of

the names, last known addresses, e-mail addresses, telephone numbers, any known social media

handles, dates of employment, and positions of Defendants’ employees within the proposed opt-

in plaintiff class by July 2, 2021, within fourteen (14) days of this Order.




                                                 19
                  vi. Service of the Notice

       Plaintiffs request the proposed “Notice of Pendency and Consent Form [be] disseminated

in any relevant language, via mail, email, text message, or social media group and individual

chat and posts, to all potential members of the collective.” Pls. Mem. at 20. Additionally,

Plaintiffs request “authorization of the publication of the full opt-in notice on Plaintiffs’

counsel’s website, which allows for electronic submission of the Consent to Join Form, and for

potential opt[-]ins to contact Plaintiffs’ counsel for additional information.” Id. at 21. Plaintiffs

also request “the Notice of Pendency and Consent Form be posted on the conspicuous locations

of Defendants’ stores.” Id. at 15. Plaintiffs further request leave to “send a reminder mailing and

email to all unresponsive collective action members half-way through the notice period.” Id. at

23.

       Plaintiffs cite Varghese v. JP Morgan Chase & Co. to support their request to publish

notice on Plaintiffs’ counsel’s website. No. 14 CIV. 1718 (PGG), 2016 WL 4718413, at *9

(S.D.N.Y. Sept. 9, 2016). In Varghese, the court determined that “the same logic [that allowed

for the dissemination of notice via email] support[ed] dissemination of notice via website.” Id.

(citing Mark v. Gawker Media LLC, No. 13-CV-4347 (AJN), 2014 WL 5557489, at *3

(S.D.N.Y. Nov. 3, 2014) (authorizing notice via “two stand-alone websites that will give

potential plaintiffs the ability to download and submit the consent form electronically”)).

Plaintiffs, however, do not intend to post notice on a “stand-alone” website, but on Plaintiffs’

counsel’s website. Pls. Mem. at 21. Moreover, Plaintiffs have “not provided any justification or

support to disseminate Notice on the website of Plaintiff[s’] counsel and the Court has no basis

on which to find that posting the Notice on counsel's own website would reach potential

plaintiffs in a way that mail, text, and email would not.” Ni v. Red Tiger Dumpling House Inc,



                                                 20
No. CV19-3269 (GRB) (AKT), 2020 WL 7078533, at *12 (E.D.N.Y. Nov. 30, 2020) (declining

to “permit Plaintiff's counsel to disseminate the Notice through counsel's website”); see also

Zhongle Chen v. Kicho Corp., No. 18-CV-7413, 2020 WL 1900582, at *10 (S.D.N.Y. Apr. 17,

2020) (declining to permit the notice of pendency on counsel for plaintiff's website without any

justification for the need to do so).

       As to the other requests, “[c]ourts routinely approve requests to post notice on employee

bulletin boards and in other common areas, even where potential members will also be notified

by mail.” Whitehorn, 767 F. Supp. 2d at 449 (collecting cases). And courts have “granted

reminder notice requests.” Zhongle Chen, 2020 WL 1900582, at *11 (citing Chhab v. Darden

Rest., Inc., No. 11 CIV. 8345 (NRB), 2013 WL 5308004, at *16 (S.D.N.Y. Sept. 20, 2013)

(granting a reminder notice); Morris v. Lettire Const., Corp., 896 F. Supp. 2d 265, 274-75

(S.D.N.Y. 2012)(same)).

       Accordingly, the Court will grant notice by mail, e-mail, text message, or social media to

all members of the opt-in class. Notice shall also be posted at the locations of Defendants’ stores

and Plaintiffs may send reminder notifications during the notice period. The Court will deny

Plaintiffs’ request to post notice on their counsel’s website.

IV.    CONCLUSION

       For the reasons set forth above, Plaintiffs’ motion for conditional certification and notice

to potential plaintiffs is GRANTED in part and DENIED in part.

       The Court grants conditional certification for all current and former nail workers,

massagers, and drivers employed by Defendants from December 29, 2016 to the date of this

Order, finding that Plaintiffs have made the factual showing required to infer that these




                                                 21
employees were subject to a common policy or plan that violated the law. See Myers, 624 F.3d at

555.

         The Court orders that the notice to potential opt-in plaintiffs (1) be provided in both

English, Chinese, and Spanish; (2) include contact information for both Plaintiffs’ and

Defendants’ counsel; and (4) provide a ninety (90)-day opt-in period. This notice shall be

disseminated via mail, email, text message, or social media to potential opt-in plaintiffs. Notice

shall also be posted at the locations of Defendants’ stores and Plaintiffs may send reminder

notifications during the notice period.

         The Court orders the parties to confer and revise the notice and consent form described in

the preceding paragraph consistent with this Order and submit a final version for the Court's

approval by July 16, 2021.

         The Court further orders Defendants to disclose to Plaintiffs’ counsel, in the form of an

Excel spreadsheet, the names, last known addresses, e-mail addresses, telephone numbers, any

known social media handles, dates of employment, and positions of Defendants’ employees

within the proposed opt-in plaintiff class by July 2, 2021, within fourteen (14) days of this

Order.

         SO ORDERED at Bridgeport, Connecticut, this 18th day of June, 2021.

                                                        /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                  22
